Citation Nr: 1733391	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-19 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disability, including asthma, as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1956 to August 1957.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In support of his claim, the Veteran testified at a videoconference hearing in December 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.  

The Board remanded the claim in March 2014 for further development and subsequently issued a decision in September 2014 denying the claim.  In response, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In April 2016 the Court vacated the Board's decision denying the claim and remanded the claim to the Board for further development and readjudication in compliance with directives specified.  To comply with the Court's Order, the Board, in turn, again remanded the claim in September 2016.  The case has now returned to the Board for further appellate action.

Also, as previously indicated, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's respiratory disorder, diagnosed as asthma, is as likely as not related to in-service asbestos exposure. 






CONCLUSION OF LAW

The criteria are met for entitlement to service connection for a respiratory disorder, currently diagnosed as asthma.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a respiratory disorder, to include asthma, as it is the result of chronic respiratory infections and asbestos exposure during active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 C.F.R. §§ 3.303, 3.304 (2016).

VA and private treatment records document a diagnosis of asthma since 2002 and show consistent treatment for respiratory symptoms.  The diagnosis of asthma was also confirmed upon VA examinations in April 2014 and January 2017.  The Veteran's service treatment records are incomplete, but available records document a history of "coughing up blood" at separation.  The Veteran also credibly testified in December 2011 that he experienced several respiratory infections and spitting up blood during active duty.  The Veteran further testified that he was exposed to asbestos through his duties as a small arms maintenance helper.  Although the record contains some VA medical opinions against a nexus between the Veteran's current disability and in-service injuries, in July 2017, a VA expert in pulmonology provided a medical opinion in favor of the claim.  After reviewing the record, the VA pulmonologist concluded that it was as likely as not that the Veteran's chronic respiratory disability was related to an event of active duty service including the Veteran's asbestos exposure.  The Board therefore finds that the weight of the evidence is in favor of the claim and all three elements of service connection are present.  The claim is therefore granted. 



ORDER

The claim of entitlement to service connection for a chronic respiratory disorder, diagnosed as asthma, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


